Citation Nr: 0205460	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  93-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE 

Entitlement to service connection for a left knee disability 
other than the service connected left knee scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  This case was remanded by the Board in 
March 1995; the case was again before the Board in February 
2000, at which time the appeal of the claim of entitlement to 
an effective date prior to December 4, 1991, for the 
assignment of an increased evaluation of 10 percent for a 
left knee scar, to include entitlement to restoration of the 
10 percent evaluation, reduced to noncompensable effective 
January 1, 1983, was dismissed, and the issue of entitlement 
to service connection for a left knee disability other than 
the service connected left knee scar was remanded.  The case 
is again before the Board for final appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (The Board is 
obligated by law to ensure that the RO complies with its 
directives). 

In October 1999, pursuant to 38 U.S.C.A. § 7103(a) (West 
1991), the designee of the Chairman of the Board granted the 
motion for reconsideration of the Board's March 1984 and 
January 1986 decisions denying his appeal on the issue of 
entitlement to an increased rating for the residuals of a 
gunshot wound to the back.  This case is now before an 
expanded panel of the Board and will be decided in a separate 
decision.  This issue is not before the undersigned at this 
time.

In statement dated in October and November 2001, the veteran 
raised various new claims, which are not inextricably 
intertwined with the issue on appeal, including service 
connection for a right knee disability, bilateral hearing 
loss and tinnitus.  These matters are referred to the RO for 
appropriate action.  





FINDING OF FACT

The veteran currently has a left knee disability other than 
the service connected left knee scar that is related to 
service.


CONCLUSION OF LAW

The veteran's additional, current left knee disability other 
than the service connected left knee scar was incurred in 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991 & Supp. 
2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, with regard to the claim of entitlement to service 
connection for a left knee disability other than the service 
connected left knee scar (referred to by the Board in March 
1995 as the claim of entitlement to "service connection for 
various pathology of the left knee, claimed as residuals of 
an injury sustained in service"), the undersigned notes that 
the veteran served in combat during his active service in the 
Vietnam War, that current medical records indicate that he 
has a left knee disability, and he is currently service 
connected for a scar associated with his active service on 
his left knee.  

I. Preliminary Matters: Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revises the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The Board notes that the veteran was advised, by virtue of 
detailed statements of the case (SOC) and supplemental 
statements of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law and facts that were set 
forth in a fashion that clearly and adequately informed the 
claimant of the criteria for establishing service connection 
for a left knee disability, other than a left knee scar.  
Therefore, appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and the SOCs and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection for a left knee disability, other than a 
knee scar.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The VA examinations afforded to the 
veteran, including in October 2000, that are described in 
detail below satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim of 
entitlement to service connection for a left knee disability, 
other than a left knee scar.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

II. Factual Background

When examined in October 1965, prior to induction into 
service, it was noted on a report of medical history that the 
veteran underwent a left semilunectomy in 1964.  On 
examination, he was observed to have a 30-centimeter (cm.) 
surgical scar on his left knee; a left knee or 
musculoskeletal abnormality was not described and the veteran 
was found qualified for active service.  

Service medical records indicate that, in January 1966, the 
veteran was seen in the clinic for complaints of knee pain 
(left or right unspecified).  There was muscle and tendon 
tenderness, with intact ligaments and no effusion and the 
clinical impression was knee pain.  In April 1966, he 
complained of sore knees.  In June 1966, the records show 
that the veteran was treated for multiple fragmentation 
wounds that were cleaned.

The veteran sustained a penetrating gunshot wound to the back 
on August 10, 1966 while engaged in a combat mission near the 
Cambodian border of the Republic of Vietnam, for which he was 
awarded the Purple Heart.  The bullet entered at the T11 
level at the right and exited at that level on the left.  
There was no nerve or artery involvement.  He was treated in 
a field hospital in Vietnam where the wound was debrided on 
the day of injury.  The veteran was hospitalized for nearly 
two weeks and had a delayed primary closure with a partial 
breakdown of his wound.  He was treated with soaks and 
antibiotics and was evacuated to a hospital in Japan for 
further treatment.  A September 1966 clinical record 
indicates that his past medical history included a past 
repair of the medial collateral ligament of the left knee.  
The veteran remained hospitalized until early October when he 
was discharged back to full duty without profile. 

In March 1967, the veteran was treated at an aid station for 
a left knee abrasion.  A history of knee surgery was noted 
and he complained of left knee pain.  Examination revealed 
subjective tenderness along the line of the old scar and an 
orthopedic evaluation was recommended.  When seen the next 
day, there was no knee pathology.  

An orthopedic evaluation was performed in October 1967, prior 
to the veteran's separation for service.  The orthopedist 
noted that the veteran sustained a penetrating mid back wound 
with delayed primary closure complicated by a wound abscess.  
Recurrent back pain since surgery was noted.  On examination, 
there was tenderness over the lateral aspect of T12 and a 
well-healed scar.  A report of medical history completed when 
he was examined for separation reflects the veteran's 
complaints of backaches with heavy lifting.  The examination 
report notes recurrent back pain and that x-rays of the 
lumbosacral spine showed no significant abnormality.  A left 
leg scar was noted but a left knee abnormality was not 
reported.

VA initially examined the veteran in March 1968.  His service 
medical records were not available for the physician's 
review.  The veteran reported wounds to the right chest, left 
thigh and forearm and the scrotum in July 1967.  He had no 
pain regarding the chest, arm and leg wounds.  The veteran 
denied pain associated with his leg wound and said he still 
had fragments in his left leg.  He reported that his leg was 
paralyzed for eighteen days but he recovered and denied 
current leg weakness. 

Findings on examination revealed a scar of "the shell 
fragment wound of surgery" medially on the left knee.  The 
scar extended two inches in a posterior diagonal manner to 
the medial femoral condyle and then diagonally anteriorly for 
an additional five inches.  The scar was healed and not 
tender or adherent.  The veteran complained of some loss of 
sensation about the knees.  There was normal knee motion and 
strength was good.  There was a transverse gutter-like scar 
over the left back at about the level of L-2, that was about 
eight inches long and from one and a half to a half-inch in 
width.  The scarring was depressed but not adherent.  There 
was tenderness over the spine where the scar crossed the 
spine.  The scar extended from about two inches to the right 
of the midline and then transversely across the entire back.  
Straight leg raise and hip motion were normal and there was 
normal strength throughout the lower extremity.  The veteran 
was able to tiptoe, heel walk and squat fully and recover.  
There was no sensory loss of the lower extremities and ankle 
jerks were present.  Diagnoses included residuals of gunshot 
wound of the lumbar back and residuals of gunshot wound to 
the left knee.

An initial rating decision dated in April 1968 established 
service connection for residuals of a moderately severe 
gunshot wound to the back muscle, MG XX.  A 40 percent 
evaluation was assigned under Diagnostic Code 5320, effective 
from December 13, 1967, the day after his discharge from 
active service.  At that time, the RO granted service 
connection and awarded a compensable disability evaluation 
for a left knee scar as a residual of a shell fragment wound.

The veteran underwent VA examination in April 1971.  
According to the examination report, the veteran's lower 
extremities were normal and reflexes were present and equal, 
bilaterally.  The left knee scar was not depressed or 
adherent.  The veteran had no complaints to make regarding 
his left knee and there was no physical impairment as a 
residual.  He had good normal motions in all extremities.  
The diagnosis was residuals of gunshot wound of the back, 
left wrist and hand, chest and left knee.  

An August 1982 VA examination report includes the veteran's 
history of a gunshot wound to the back in August 1966, with 
subsequent temporary paralysis and shrapnel wounds to the 
right arm, both legs and chest in October 1966.  The veteran 
complained of his legs giving out if he changed positions too 
fast.  He fell recently and bruised his left knee and ankle.  
His left knee scar ached and his knee felt peculiar when he 
knelt, with some numbness below the kneecap.  He had burning 
pain on occasion and left knee swelling with heavy work.  The 
examiner observed an 8-inch long linear scar on the veteran's 
left knee with no great tenderness and decreased sensation 
below the kneecap.  Multiple gunshot wound scars to the back, 
arm, chest and left knee were diagnosed.

A November 1982 VA radiographic report of x-rays of the 
veteran's left knee showed quite mild degenerative changes of 
the knee joint in the form of some lengthening of the tibia 
spines with no joint bodies seen.  

The veteran underwent VA examination in December 1982.  
According to the examination report, he was shot in a 
helicopter, had to jump out and twisted his knee.  This 
happened before his gunshot wound.  He was seen (treated) in 
Ankai, Vietnam and stayed with his outfit after the incident.  
His outfit was then taken to the rear for a rest period when 
he recovered and the swelling went down.  He later sustained 
a gunshot wound that required treatment in a field hospital 
in Plei Ku and then in Japan.  The veteran complained of left 
calf aching for the last six months that concerned him more 
than the back wound.  After his gunshot wound to the back, 
his knee was not checked while he was in service.  The 
examination report indicates that the veteran was recently 
seen at the VA hospital for his orthopedic disabilities.  It 
was noted that the veteran's left knee was operated on in 
Merced, California, prior to enlistment.  The veteran 
reported that his calf aching was a new problem that he 
described as a sense of going to sleep or numbness over the 
area of the sural nerve.  He always had a sense of discomfort 
in the back below the scarred area, a sense of constant 
pressure and occasionally a catching or locking sense in the 
area when he walked.  The veteran worked in a mill doing 
clean-up work and operating a forklift but was laid off 
because of business conditions. 

On examination, the veteran's gait was stiff but normal and 
his posture showed he was muscular and normal.  Trunk bends 
were complete.  There was no specific limp or persisting 
spasm.  The veteran squatted and recovered well.  Neck 
motion, trunk rotation, Lhermitte's and Spurling's tests were 
negative.  Straight leg raising and Lasegue's, Patrick's and 
Genslen's tests were normal.  There were no unusual signs of 
the left knee and no definite calf tenderness.  Knee 
ligaments were intact and McMurray's and rotatory tests were 
normal.  There was a surgical scar on the medial side of the 
left knee, linear, 8 inches in extent.  Diagnoses included a 
left knee scar, early degenerative joint disease of the left 
knee and residuals of a gunshot wound of the left lower back. 

VA outpatient records, dated from November 1982 to February 
1983, reflect the veteran's complaint of dull pain and mild 
tenderness in the lower lumbar area and knee pain.  A 
November 1982 record indicates that the veteran reported 
aching pain and paresthesia in his calf with a numb area in 
the upper anterior tibia area and some joint effusion.  

A February 1983 VA outpatient orthopedic evaluation reflects 
that the veteran was seen for mid lumbar spine discomfort and 
left knee pain.  It was noted that prior to sustaining a 
gunshot wound in the back, the veteran injured his left knee 
when he jumped out of a helicopter that led to rupture of the 
medial collateral ligaments and surgical repair, apparently 
done in Vietnam.  The veteran complained of left knee pain 
and it was noted that VA physicians found a Baker's cyst and 
felt that the left leg numbness was secondary to the left leg 
cyst.  The veteran had some calf swelling with an area of 
numbness down the middle of the posterior calf.  Straight leg 
raising tests were negative and Patrick's test produced 
complaint of low back pain on the left.  Knee reflexes were 
2+ and equal.  There was a healed medial incision on the 
veteran's left knee joint with no particular effusion.  There 
was full range of motion and a full squat.  There was no 
medial, lateral or anteroposterior instability on viewing his 
popliteal area.  Findings were consistent with a Baker's 
cyst.  The pertinent impression was post knee surgery for 
rupture of medial collateral ligament, left knee, Baker's 
cyst, left knee, symptomatic.  The examiner commented that 
the veteran's knee situation represented a Baker's cyst, in 
his left knee, with numbness in his calf, probably secondary 
to popliteal pressure on the nerve and vascular bundles due 
to the cyst.  The situation was not acute. 

Private medical records, dated in June and July 1983, show 
normal gait.  In July 1983, the veteran's gait and station 
were within normal limits and reflexes were 2+ and 
symmetrical.  He had a positive Tinel's response over his 
posterior tibial nerve below the knee on the left.  The 
assessment was possible posterior tibial nerve involvement 
due to instability of the knee joint on the left and low back 
pain, possible degenerative disc disease. 

A May 1984 VA examination report reflects the veteran's 
complaint of low back pain with heavy lifting.  He said that 
after sustaining a bullet wound to the back he was in a 
helicopter and was hit in the back pack, knocked out of the 
aircraft and fell against his knee.  He did not lose time 
from his outfit for his injury.  The veteran started work at 
a paper mill in October 1983 after rejection for other 
positions due to his back.  His current job did not require 
very heavy lifting.

On examination, he was observed to arise from a chair stiffly 
and his gait was a bit stiff, but essentially normal.  Knees 
and calves were equal in circumference.  There was a 25-cent 
size scar over the patellar tendon of the left knee where he 
fell from the helicopter and a medial surgical left knee scar 
from surgery.  When the veteran came back up, he supported 
himself with his hands against his thighs.  There was no 
specific limp.  Reflexes were symmetrical.  Straight leg 
raise with Patrick's and Lasegue's tests were normal.  He 
arose from a supine to sitting position somewhat stiffly and 
laboredly.  The diagnoses included contusion of the left 
knee. 

A March 1986 VA examination report reflects the veteran's 
complaints of low back pain with bending since injury in 
service and left knee swelling with prolonged standing.  
Examination revealed a 6-1/2 inch curvilinear scar of the lower 
thoracic spine.  There was normal sensory and motor function.  
There was full range of motion of the left knee.  The veteran 
was tender over the anterior medial tibial plateau of the 
left knee.  The menisci were not tender.  There was a stable 
Drawer sign.  Diagnoses included gunshot wound to the lower 
thoracic area and degenerative disc disease of L4-L3 
(helicopter fall) and degenerative osteo-arthritis of the 
left knee.

In a January 1988 statement, B. K. R., D.C., opined that the 
veteran's 1966 injury resulted in the weakening of the 
extensor muscles of the T12-L2 general area.  It was noted 
that the architecture of the muscle and ligaments were 
altered by the gunshot wound that caused a biomechanical 
change leading to aberrant motion and arthritic conditions.  

The veteran underwent VA examination in April 1990 and 
reported that in Vietnam he served as a "special air mobile 
automatic weapons point man" and suffered multiple injuries 
including being "blown up" by a mine and was shot out of a 
helicopter and fell thirty feet to the ground injuring his 
left knee.  He was employed at a paper company for the past 
seven years.  The veteran described non-radiating low back 
area pain with difficulty walking.  

On examination, the veteran moved cautiously due to pain.  
Deep tendon reflexes were present and equal.  Left knee range 
of motion was flexion to 140 degrees.  The clinical 
impression was multiple injuries secondary to gunshot 
wound/shrapnel wound in service and degenerative joint 
disease of the thoracic and lumbar spine and left back and 
multiple injuries secondary to gunshot shrapnel wounds in 
Vietnam.  On a diagram accompanying the examination report, 
on the posterior body view, the examiner noted the transverse 
gunshot wound scar with entry and exit sites.  On an anterior 
body view, the examiner noted a shrapnel wound below the left 
knee and a "helicopter fall" injury and a football injury 
around that knee.  

Private medical records, dated from December 1991 to December 
1992, from M.R., M.D., indicate the veteran's complaints of 
left knee pain, assessed in January 1992 as possible 
tendonitis of the medial head gastrocnemius muscle.  In a 
December 1992 statement, Dr. R. said that the veteran had 
some residual tenderness and numbness in the anterior left 
knee due to a shrapnel injury sustained in service.  Dr. R. 
noted the veteran's history of a football injury to the knee 
joint that required surgery but said the location of that 
injury and surgery would not account for the tenderness and 
numbness in the anterior knee and upper and lower leg.

A March 1992 VA outpatient orthopedic consultation report 
indicates that the veteran was seen for complaints including 
his left knee.  The veteran was able to walk approximately 
two miles before experiencing left knee pain.  He complained 
of occasional left thigh numbness with pain and numbness at 
the left lower leg.  The left knee had chronic pain and 
collapsing.  Examination revealed that the veteran limped due 
to left knee pain.  Reflexes were normal at the knees and 
ankles.  Sensation was diminished laterally on the left lower 
leg probably relating to some small shrapnel scars in the 
area.  The left knee had a 17-cm.-anterioromedial scar from 
the pre-service ligament surgery and a 3-cm. scar over the 
patellar tendon from a shrapnel injury that were well healed.  
Range of motion of the left knee was from 0 to 140 degrees.  
There was no increase in joint fluid at either knee and there 
was moderate patellar pain and crepitation on the left.  Left 
knee ligaments were normal.  The left knee had moderate 
tenderness at the medial and lateral joint lines.  Diagnoses 
included that the veteran's left knee was status post 
ligament repair surgery before service.  The ligament 
stability was currently normal.  The left knee was also 
status post treatment for shrapnel and the shrapnel wound was 
well healed.  Continued pain and collapsing of the left knee 
was diagnosed as chronic synovitis.  

At a January 1993 personal hearing at the RO, the veteran 
testified that he hit his left knee on a rock during basic 
training.  While in Vietnam, he said his helicopter came 
under fire and he was forced to jump out while wearing his 
backpack and landed on both legs.

A January 1993 statement from a VA physician indicated that 
the veteran was in the Eugene (VA) Clinic routinely for 
several problems, including intermittent discomfort over and 
surrounding his shrapnel wound on the anterior left knee.

VA outpatient records, dated from March 1998 to September 
2000, reflect the veteran's complaints of moderate back pain 
and left leg intermittent positional numbness, particularly 
with standing.

The veteran was afforded a VA muscular examination in April 
1998.  The examination report indicates that he was employed 
as a forklift driver at a paper mill.  He complained of 
severe low back pain in the lumbar area that increased with 
any bending from the waist, and with standing and walking.  
He also complained of left leg and foot weakness and numbness 
with radicular left leg pain to his knee. 

On examination, findings showed that the veteran was in no 
apparent or acute distress.  Hs gait was within normal 
limits.  Heel and toe standing was performed satisfactorily.  
His pelvis and shoulders were level.  Deep tendon reflexes 
were +2/4 at the knees and ankles.  Straight leg raising was 
to 80 degrees, bilaterally with low back pain on the tested 
side.  Sensory and motor examinations were 5/3 throughout. 
The diagnoses were status post gun shot wound of the thoracic 
spine with disc space narrowing at T12 and L1 and 
degenerative disc disease at T12 and L1, and a fixed scar 
over the paraspinal musculature of the thoracic spine 
resulting in decreased range of motion of the spine.  

Pursuant to the Board's February 2000 Remand, the veteran 
underwent VA orthopedic examination in October 2000.  
According to the examination report, he drove a forklift and 
was able to do this work if he was very careful.  The 
veteran's current comfort level allowed operating a car for 
about ninety minutes limited by pain at the low back and both 
hips as well as the feeling of being asleep in the left lower 
extremity. 

Further, as to his left knee, veteran still experienced left 
knee pain one year after service.  He reported the feeling of 
being asleep in his lower left extremity.  Walking was 
limited to about ten minutes by left hip pain and instability 
in the lower left extremity.  The veteran reported moderate 
left knee pain with some numbness and collapsing.  There was 
no locking of either knee.  The left lower leg had some pain, 
swelling and numbness.  The veteran had subjective feelings 
of weakness in both knees and the entire left lower 
extremity.  He had easy fatigue in the back, hips and both 
knees, and impaired coordination bothered both lower 
extremities.  The left knee symptoms were constant.  The 
veteran had subjective feelings of weakness at the back, both 
knees, the entire left upper extremity and the entire left 
lower extremity. 

On examination, findings revealed that veteran's muscle 
condition was average and there was some limping with the 
left knee.  Reflexes at the knees and ankles were normal.  
Knee range of motion was from 0 to 140, bilaterally.  Both 
knees had some mild discomfort with movement and there was no 
increase in joint fluid at either knee.  Patellar pain and 
crepitation were moderate on the left and the medial joint 
line had a mild tenderness on the left.  Ligaments were 
normal.  Left knee pain was mostly along the patellar tendon, 
partially associated with scars in that area.  The left knee 
had a five-inch surgical scar anteromedially from pre-service 
surgery and 3/4 inch diameter scars over the patellar tendon 
and another over the proximal tibia near the tibial 
tuberosity.  Each of these scars had only slight tenderness 
with some mild numbness over them.  Medial osteophytes were 
palpable and visible, moderate on the left.

Further, the veteran was able to rise on the toes and heels.  
The VA examiner said that the veteran's left knee was status-
post surgery before service.  The left knee had shrapnel in 
service that healed but there was some continuing pain, 
mostly in the shrapnel area.  The joint progressed to some 
arthritis.  Continued left knee pain was diagnosed as 
bothersome scarring from the shrapnel as well as some 
degenerative arthritis that related predominantly to the 
surgery before service.  Furthermore, the VA examiner opined 
that the veteran's pre-service surgery was probably a total 
medial meniscectomy.  The physician said the medial portion 
of the joint progressed to some arthritis and there were 
obvious osteophytes medially.  It was noted that the veteran 
would probably be having some left knee difficulty even if he 
had not had the shrapnel damage in service.  "A percentage 
on this would be that 30 percent of the [veteran's] present 
knee difficulty represents sequelae of the surgery before the 
military, mainly degenerative arthritis.  70 percent of the 
present knee difficulty is the pain in the scarred areas 
[where] the shrapnel struck him."  The VA examiner opined 
that it was as likely as not that the veteran's knee problem 
was related to the military.

III. Analysis

Service Connection

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree. Id.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2001).

The first question to be addressed is whether or not the 
veteran had a left knee disorder that preexisted service.  
Section 3.304 of the regulations provides that the veteran is 
presumed in sound condition when examined and accepted and 
enrolled in service except for disorders noted at entrance 
into service.  The presumption of soundness only attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  No left knee 
disorder was diagnosed on the veteran's examination prior to 
induction.  There was, however, a reference to a history of a 
left semilunectomy in 1964.

The regulation is clear that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b)(1).  In Crowe v. Brown, 7 Vet. App. 238, 
245(1995), the Court held that when a disorder was not 
"noted," as defined by 38 U.S.C. § 3.304(b), at service 
entrance the presumption of sound condition, therefore, 
attached.

In this instance the veteran is presumed to have been of 
sound condition at the time of service entrance.  The burden 
of proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that the veteran's claimed 
disability existed prior to service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  In Vanerson v. West, 12 
Vet. App. 254 (1999), it was emphasized that the standard of 
proof for rebutting the presumption of soundness was not 
merely evidence that was cogent and compelling, but rather it 
was evidence that was clear and unmistakable, i.e. 
undebatable.

The only evidence of a preexisting left knee disorder in the 
claims folder is the notation on the Report of Medical 
History.  The regulation clearly states that it is 
insufficient to establish a preexisting disability.  Such 
notations are only one factor to be considered.  There are no 
pre-service records of treatment for a left knee disorder.  
The notation on the Report of Medical History is not 
sufficient to establish clearly and unmistakably that the 
veteran had a left knee disability prior to his entrance into 
the service.  The Board concludes that the evidence is 
insufficient to rebut the presumption of soundness.

The next question raised by the facts of the case is whether 
or not the veteran's current left knee disorder, other than 
the service-connected scar, had it onset in service.  The 
most recent VA medical opinion in the claims folder addresses 
the onset date of the veteran's current left knee disorder.  
The VA examiner in October 2001 wrote that it seemed as 
likely as not that the veteran's knee problem was related to 
service.  The VA physician noted that while 30 percent of the 
veteran's present knee difficulty represented sequelae of his 
pre-service surgery, mainly degenerative arthritis, 70 
percent of the veteran's current knee disability was the pain 
in the scarred areas where the shrapnel struck him.  Section 
3.304 (d) states that service connection may be granted for 
any disease diagnosed after discharge when all the evidence 
pertinent to service establishes that the disease was 
incurred in service.

The October 2000 VA physician noted that the veteran's claims 
folder had been reviewed and also interviewed and examined 
the veteran.  The service medical records clearly demonstrate 
that the veteran was treated for fragmentation wounds in June 
1966 and for a left knee abrasion in March 1967 and that, 
post service, continued to report left knee symptomatology 
that supported the medical opinion rendered by the VA 
examiner in October 2000.

The veteran has contended that service connection should be 
granted for a left knee disability, other than a knee scar.  
He described an injury to his left knee during basic training 
and said he reinjured the knee when he jumped from a 
helicopter that was under enemy fire.  When examined by VA in 
2000, the veteran gave a history of left knee trauma in 
service.  The examining physician did not find that the 
veteran's left knee disability was inconsistent with this 
history.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the 2000 VA examination, the veteran reported a 
history of combat injury while serving in Vietnam.  His 
service records corroborate his participation in combat-
related campaigns during the Vietnam Era.  Accordingly, the 
Board finds that the veteran has established the existence of 
in- service injury consistent with the conditions of combat 
under 38 U.S.C.A. § 1154(b) (West 1991).  In 2000, a VA 
examiner diagnosed the veteran with a left knee disability 
and linked it to service.  Only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Service connection is established for current left 
knee disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for a current left knee disability other 
than the service connected left knee scar is granted.


REMAND

The Board must also note that in March 1999, the veteran was 
awarded service connection for post-traumatic stress disorder 
(PTSD).  In March 1999, the veteran was informed that his 
service connected PTSD was 10 percent disabling.  In a notice 
of disagreement dated April 1999, he contended that his PTSD 
was "at least" 50 percent disabling.  In the Board's 
February 2000 decision, the RO was advised to issue a 
statement of the case on this issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued).  

In an August 2001 rating decision, a 50 percent rating was 
granted for PTSD, and the veteran was informed of this 
decision in a letter dated October 16, 2001.  The Court has 
held that on a claim for an increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  In this case, a higher 
schedular evaluation is possible; therefore, the veteran's 
appeal on this issue was not satisfied with the assignment of 
a 50 percent evaluation.  Further, in his November 2001 
statement, the veteran continued to communicate that he was 
seeking a higher rating.  A statement of the case on this 
claim does not appear to have been issued by the RO. 

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

The RO should issue a statement of the case 
on the issue of an increased evaluation for 
the veteran's PTSD, currently evaluated as 50 
percent disabling.  The claimant and his 
representative are advised that they must 
submit a timely substantive appeal to perfect 
their right to appellate review by the Board.  

The appellant has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
M. Sabulsky
Board of Veterans' Appeals



